Mobgan, J.
Lapene & Jacks own a plantation in the parish of Plaque-mines. Lapene resides in New Orleans, Jacks resides on the plantation. They contracted with D. 0. MoOan & Son to furnish them with four boilers, for the use of their plantation, and gave their.notes in payment therefor. The notes were not paid at maturity. McOan & Son sued' ©n. them and obtained judgment against the makers, in solido, iviih privilege on the boilers.
Under this judgment they issued execution and seized j:iie boilers and two mares, which were advertised to be sold on the plantation. Lapene & Jacks enjoin the sale on the grounds:
*750First — Because the property seized was advertised for sale before any notice of seizure was served on Lapene.
Second — Because the sale is advertised to take place on the plantation instead of at the court-house.
Third — Because the mares are worked on, and attached to, the plantation, and can not be seized and sold apart therefrom, they forming a part thereof.
Fourth — That the boilers in question are attached with brick and cement to the sugar-house: that said adhesion is the result of work performed by, or with the consent of, the parties seizing; that the boilers form part of the realty, and that whatever privilege may exist thereon, if any, can be exercised only by seizing the whole property, and appraising separately the property on the one hand and the boilers on the other prior to the sale thereof.
As regards Lapene, we think the injunction properly issued. Notice of seizure must be given to the defendant in execution three days previous to-the advertisement. C. P. 654, 655. This notice was not given to Lapene. It has been held that the non-observance of this requisite of the law vitiates the sale of property under execution. Grant vs. Walden, 6 L. 630. If the sale, for the want of this formality is to be declared void, it follows that the sale can be prevented for the same reason.
Counsel for defendants has referred us to authority sustaining the position that judicial process can not be enjoined on a mere irregularity in the mode of its execution. It is not a mere irregularity which is complained of here. Plaintiff sets up what has been decided to be an absolute nullity. Proper notice of seizure was given to Jacks, and plaintiffs contend that notice to Jacks fulfilled the requirements of the law as to notice to Lapene. We do not agree with him. Service of notice of seizure on Lapene’s partner, Jacks, was no notice to Lapene. The partnership existing between them was an ordinary partnership. Jacks was not Lapene’s agent. Defendants rely upon the case of Walker vs. Allen, 19 La. 311. But in that case the defendant was the agent of his co-defendant, and held his power of attorney, which authorized him to act as his agent at the sale of their common property, which was to be sold under execution to pay their common debt. That the defendants in this case considered Lapene entitled to notice is shown by the fact that they caused him to be notified. The only difficulty is that the notice was not given as required by law.
Neither do we think that because the judgment against Lapene & Jacks was in Holido, notice to Jacks was notice to Lapene, as is contended. Lapene, might have owned other property besides the property seized. If so, he had thp unquestionable right to point out such property to satisfy the judgment which was about to.bq executed, against him. He *751might have paid or been willing to pay the judgment. Nothing of this, was possible to him, unless he paid voluntarily, except after notice of seizure. Neither does it matter that the property seized was partnership property. Lapene’s interest in it was tobe sold. His property was to be taken from him, and notice to him of that fact was a prerequisite-.
The case of Jacks is different. He was properly notified of the seizure. As to him, his defense is comprised in the second, third, and fourth grounds which have been quoted above. Animals and utensils attached to a plantation and manufactories, and such articles as can not be easily removed, must be sold on the spot where they were taken, on the day and hour appointed for this purpose by the sheriff. C. P., 666. This objection is answered by the article referred to.
As to the mares, we do not find that they were used in such a manner as to make them form, in contemplation of law, a part of the realty. They were used exclusively under the saddle and in harness, and not in the cultivation of the plantation.
As regards the boilers, it is contended in argument- that they are attached to the sugar-house by bricks and mortar, and that they are thereby exempt from the privilege which originally existed in favor of the vendor. But this question was settled by the judgment which is now stayed by this injunction. That 'judgment decreed the privilege, and that decree has now the authority of the thing adjudged. But that decree did not provide how the .judgment should be executed. By the pleadings the question of privilege is not raised, as will be seen by a perusal of the fourth ground upon which the injunction was applied for. The question for us to determine is not whether any privilege exists, but whether the boilers can be sold separately from the building to which they are attached, whether the whole property' should not have been seized, appraising the property and the boilers separate ? The evidence satisfies us that the boilers can be removed without damage to the sugar-house, and, therefore, that it was not necessary that the whole property should be sold under a separate appraisement of the boilers.
It is therefore ordered, adjudged, and decreed that the judgment of the district court as regards Lapene be avoided, annulled, and reversed, and that the injunction as to him be reinstated and made perpetual. As regards the defendant, Jadfcs, it is ordered that the judgment of the district court be affirmed with costs.